Per Curiam.
The stake-holder was bound to regard no notice which did not proceed directly from the owner of the money; and Kleckner admitted that he himself was entitled only to a part of it, which he subsequently recovered. He could not maintain an action for any other part of it, and he was incompetent to take any step in regard to it. How then could the stake-holder tell whether the true owner did not mean to let his part of the stake be paid over to the winner ? It might naturally be supposed that if he did not intend to do so, he would have given notice to the stake-holder himself, rather than to his own partner in the bet. All should be open and explicit in such a case. No names should be withheld, nor anything omitted to show the stake-holder exactly what was intended; and thus to relieve him from all embarrassment. For the want of this, he was justifiable in paying over the money.
Judgment reversed, and a venire de novo awarded.